Name: Commission Regulation (EC) No 1028/94 of 2 May 1994 on the opening of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of maize held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/34 Official Journal of the European Communities 3 . 5. 94 COMMISSION REGULATION (EC) No 1028/94 of 2 May 1994 on the opening of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of maize held by the French intervention agency Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 17 May 1994. 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 28 June 1994. 3. The tenders shall be deposited with the French intervention agency : Office national interprofessionnel des cereales, 21 , avenue Bosquet, F-75341 Paris, Cedex 07 (tÃ ©lex : OFICE 200490 F/OFIDM 203662 F ; tÃ ©lÃ ©copieur : 47056132). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4) lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 200 000 tonnes of maize held by the Italian intervention agency ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall, pursuant to the terms specified in Regulation (EEC) No 2131 /93, initiate a standing invitation to tender for the resale on the internal market of 200 000 tonnes of maize held by it. Article 3 The French intervention agency shall notify the Commis ­ sion, by not later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 .